Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Franco Serafini on 01/19/2022.

	The application has been amended as follows: 
3.	Canceled
4.	Canceled
5.	Canceled
6.	Canceled
7.	Canceled
8.	Canceled
9.	Canceled
10.	Canceled
12.	The process according to claim 1, wherein causing said intermediate adhesion sheet (A) to adhere adheres to said surface (Cl) of said covering (C) comprises causing said intermediate adhesion sheet (A) to adhere adheres to said surface (C1) of said covering (C) facing toward said shell (S).

13.	The process according to claim 1, wherein a shape and a size of said intermediate adhesion sheet (A) substantially corresponds to a shape and a size of said additional gel padding element (G).

14.	The process according to claim 12, further comprising arranging a main padding element (P) made from a foam material between said shell (S) and said covering (C).

15.	The process according to claim 1, wherein said shell is configured as a bicycle seat.

Allowable Subject Matter
Claims 1, 2, and 11-15 allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742